DISSENTING OPINION
Garrett, Judge:
The majority decision does not overrule the decision of this court in United States v. Weber, 6 Ct. Cust. Appls. 234, T. D. 35469, but attempts to distinguish this case from that, holding that case to have been “decided on issues not in the case at bar.” I am unable to distinguish the cases in principle and feel that the rule-, as to uniformity of decision should be observed.
This court there discussed the legislative history of the poultry para-, graph of the 1913 tariff act and judicial decisions thereon, to be sure,, but what in fact was held was that the insertion of the words “or pre-. pared in any manner” in that paragraph served to render a product, composed principally, in quantity at least, of goose livers, which,, under three former tariff acts had been uniformly classified under the-meat provisions of such acts, classifiable as poultry.
This court there said:
These words were evidently intended to enlarge the poultry provision so as to, bring within its purview the prepared meat of fowls as meat only, whether as a. whole or in pieces, without requiring that the fowls should be preserved therein, according to their identity as individuals.
Elsewhere in its decision this court, after stating the claims of the-parties, said:
In coming to consider these respective claims we may say at once that the pro-, vision for “poultry, prepared in any manner” is more specific than that for “meats, of all kinds, prepared or preserved, not specially provided for in this section.” The term “poultry” is a more limited term than “meats of all kinds”, and this-fact is accentuated by the presence of the n. s. p. f. clause in the meat provision and not in the poultry provision.
*256So, although here it may be broadly true, as suggested by the trial court, that “there is nothing illogical in holding that the commodity is prepared meat, because both pork and liver can be included under the general designation of meat”, we may not overlook the rule of relative specificity.
As is pointed out in the majority opinion here, the phrase “other pork, prepared or preserved”, first appeared in the Tariff Act of 1922. It was continued in the same relation in the paragraph of the Tariff Act of 1930 under which appellant claims. It is my view that the phrase as used in the paragraph here at issue has the same meaning as did the phrase “prepared in any manner” appearing in the poultry paragraph of the 1913 act.
Having the foregoing in mind, let us look to the analogies between the Weber case, supra, and the case at bar:
There the products were ground, or partly ground and partly chopped, mixtures having a predominant ingredient — goose ■ liver. Here the product is a ground, or partly ground and partly chopped, mixture having a predominant ingredient — pork. There the paragraph under which the merchandise was held classifiable contained the phrase “prepared in any manner.” The phrase “prepared or preserved” appears in the paragraph under which importer’s claim here is made. There the phrase “not specially provided for” appeared in the meats paragraph and did not appear in the poultry paragraph, this fact being pointed to by this court as accentuating the greater specificity of the poultry paragraph. Here the “not specially provided for” phrase appears in the “meats” paragraph, and not in the swine and pork paragraph. When the respective natures of the two products are considered, we find that, except as to the inherent nature of the meats, they are much alike. In both instances the products were cooked, and in neither case were the original form and separate identity of the articles retained, a fact which in the Weber case, supra, this court commented upon as follows:
It has been held in repeated cases that a tariff provision for articles of food “prepared or preserved” does not necessarily imply that the articles thus described shall retain their original form and separate identity when so prepared or preserved.
As authorities for the foregoing, this court cited the cases of Bogle v. Magone, 152 U. S. 623; Vitelli & Son v. United States, 4 Ct. Cust. Appls. 75, T. D. 33313, and Stein, Hirsch & Co. v. United States, 6 Ct. Cust. Appls. 154, T. D. 35397.
Reasoning by analogy, I am unable to see why, if the mixture involved in the Weber case, supra, was, for tariff purposes, more specifically provided for as “poultry prepared in any manner” than as “meats of all kinds, prepared or preserved, not specially provided for,” the mixture here is not more specifically provided for as “other pork, prepared or preserved” than as “Meats * * * prepared, or preserved, not specially provided for * * *.”
*257I note that the cases of United States v. Swift & Co., 13 Ct. Cust. Appls. 542, T. D. 41428, and Neuman & Schwiers Co. (Inc.) v. United States, 19 C. C. P. A. (Customs) 375, T. D. 45511, both relied upon by the court below and by the Government here, are not referred. to in the majority opinion. I take it that those cases are regarded by the majority, as they are by myself, as being distinguishable from this case.
In connection with legislative history, embracing judicial interpretation, it seems to be apropos to direct attention to the following:
In Wm. A. Brown & Co. et al. v. United States, T. D. 40726, 47 Treas. Dec. 257, decided March 10, 1925, the United States Board of General Appraisers (now the United States Customs Court) held merchandise described by the local appraiser as “Chinese sausages composed of pork, salt, and spices, in sausage casings; put up in hermetically sealed tins,” classifiable as “other pork, prepared or preserved,” under paragraph 703 of the Tariff Act of 1922 rather than as “meats prepared or preserved” under paragraph 706 of that act, stating that it was the court’s assumption that “fork was the principal ingredient and characterized the importation * * * .” [Italics mine.] In its opinion attention was directed to the fact that the phrase “pork, prepared or preserved,” appearing in the 1922 act, was new legislation.
In Abstract 1396, 50 Treas. Dec. 790, decided December 2, 1926, salami described as being “composed in chief'value of pork seasoned with salt and spices” and containing “no flour or vegetables,” was held classifiable under paragraph 703, upon the authority of T. D. 40726, supra.
Other abstract decisions, seemingly of like purport, are found in Abstracts 1363 and 1364, 50 Treas. Dec. 785, and it appears that T. D. 40726, supra, and Abstract 1396, supra, were brought to the direct attention of the Congress which enacted the Tariff Act of 1930 in “Summary of Tariff Information 1929,” Yol. 1, page 1042, and that Congress, with knowledge that the phrase “other pork, prepared or preserved,” had been construed to include sausage products in chief value of pork, made no changes, necessary to be here considered, in reenacting, in the Tariff Act of 1930, paragraphs 703 and 705 of the Tariff Act of 1922.
Upon the record and under the authorities cited, I feel that the judgment of the trial court should be reversed and the cause remanded.